Citation Nr: 1035355	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for a low back 
disorder, and if so, whether service connection is warranted for 
this disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The Veteran testified before a Decision 
Review Officer (DRO) in August 2007 and the undersigned Veterans 
Law Judge in January 2010; transcripts of these hearings are 
associated with the claims folder.

The underlying issue of entitlement to service connection for a 
back disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in August 2004 denied the 
Veteran's request to reopen a previously denied claim of 
entitlement to service connection for a low back disorder; he did 
not perfect an appeal as to this decision.

2.  Evidence associated with the claims file since the August 
2004 decision is new, and when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSIONS OF LAW

1.  The August 2004 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As an initial matter, the Board notes that it is granting the 
full benefit sought on appeal as it pertains to whether to reopen 
the Veteran's previously denied claim of entitlement to service 
connection for a low back disorder.  Thus, no purpose would be 
served by undertaking an analysis of whether there has been 
compliance with the notice and duty to assist requirements set 
out in the Veterans Claims Assistance Act (VCAA) of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010)) as to this issue.  The Board 
acknowledges that the VA still has duty to notify and assist the 
Veteran with regard to the underlying claim for service 
connection.  However, since this part of the appeal is being 
remanded, no discussion is necessary in the instant decision.  

Analysis

Historically, the Veteran filed a claim for a low back disorder 
that was received by the RO in September 1973.  He was scheduled 
for a VA examination, but failed to report.  Thus, the RO issued 
an administrative denial of his claim.  Thereafter, in March 
2004, the Veteran filed to reopen his claim; the RO reopened the 
claim by rating decision dated in August 2004, but denied the 
underlying merits of the claim on the basis that there was 
evidence of a chronic low back disorder at the time of the 
Veteran's separation examination, and therefore, no link to any 
current low back disorder.  The Veteran did not appeal either the 
January 1974 administrative denial or the August 2004 rating 
decision; thus, they became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

More recently, the Veteran filed a request to reopen his 
previously disallowed claim that was received at the RO in 
January 2007.  The February 2007 rating decision reflects that 
the RO concluded that new and material evidence had not yet been 
submitted.  The Veteran disagreed with this rating decision, and 
in the March 2008 statement of the case, the Decision Review 
Officer reopened the Veteran's claim, but denied the underlying 
merits of the claim.  The Veteran perfected an appeal as to the 
February 2007 rating decision and, as such, the issue of whether 
to reopen the Veteran's claim of entitlement to service 
connection for a low back disorder is now before the Board for 
appellate review.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  However, a veteran may request that 
VA reopen his claim upon the receipt of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material 
evidence is presented or secured with respect to a claim that has 
been disallowed, VA must reopen the claim and review its former 
disposition.  Id.  Evidence that is "new and material" is 
defined as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

In brief, evidence of record prior to the Veteran's most recent 
request to reopen demonstrated that the Veteran had sought 
treatment for complaints of left hip and possibly low back pain 
in January 1972.  Such records also indicate that he was given a 
limited physical profile for "back pain" from March 1972 
through September 1972.  His March 1973 separation examination 
was negative, however, for any clinical abnormalities of the 
spine and he denied a history of recurrent back pain.  In March 
2004, the Veteran submitted a lay statement contending that he 
had incurred a herniated disc during basic training.  

Since the RO's prior final denial in August 2004, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  The Board acknowledges 
that newly-received private treatment records show that the 
Veteran incurred a compression fracture at T-12 in 1985 and that 
a March 2008 VA examination report contains an opinion that his 
current back problems (described as degenerative disc disease of 
the thoracolumbar spine with associated spondylosis of the lumbar 
spine) are "more likely" related to the crush injury sustained 
in 1985 than military service.  However, relevant to the 
Veteran's assertions of service connection, he submitted a letter 
from a chiropractor who verified that he treated the Veteran for 
low back pain from 1979 up until his crush injury in 1985; at 
such time, more advanced medical care was needed.  In addition to 
this medical evidence, the Veteran submitted a buddy statement 
from an individual who served with the Veteran at Fort Carson and 
recalls that he was given a limited physical profile related to a 
back injury incurred during basic training.  

The foregoing evidence was not previously on file at the time of 
the Veteran's January 1974 and August 2004 denials; thus, it is 
new.  Furthermore, it is relevant to the previously disallowed 
claim because it contains lay evidence which may corroborate the 
Veteran's own lay testimony that he injured his low back during 
basic training as well as medical evidence that he experienced 
low back problems following service but before his 1985 crush 
injury.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992) 
(holding that the evidence is presumed credible when determining 
whether a claim should be reopened).  This evidence directly 
addresses the issue of an in-service injury, event, or disease, 
and whether there is a possible nexus between any such event and 
his current lumbar spine problems.  See Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004) (stating that service connection 
generally requires (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service).  

In sum, this newly submitted evidence relates to the reasons for 
the previous denial and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for a 
low back disorder.  Thus, the Board finds that he has submitted 
new and material evidence and his claim of entitlement to service 
connection for a low back disorder is considered reopened.  
38 C.F.R. § 3.156.


	(CONTINUED ON NEXT PAGE)

ORDER

The Veteran's previously denied claim of entitlement to service 
connection for a low back disorder is considered reopened, and to 
this extent, the appeal is granted.


REMAND

Turning to the merits of the Veteran's underlying claim for 
service connection, the Board finds that additional development 
is needed.  In this regard, the January 2010 Board videohearing 
transcript reflects that the Veteran indicated an intent to 
submit additional documentary evidence along with a waiver of RO 
review.  At the end of the hearing, the Veteran briefly described 
the evidence he was submitting to the Board; he also indicated 
that these records contained "a report from a Dr. Randy that 
plainly states this is an old injury and it happened before this 
1985 car fell on [him]."  Such evidence is clearly relevant to 
the Veteran's claim on appeal, especially given that the current 
VA opinion of record finds that his current lumbar spine problems 
are related to his 1985 car crush injury and T-12 compression 
fracture.  Unfortunately, the evidence discussed in the January 
2010 hearing transcript does not appear to have been associated 
with the claims file.  The Board is therefore remanding this 
appeal such that the agency of original jurisdiction (AOJ) may 
conduct a thorough search of the Muskogee RO for this documentary 
evidence.  If, and only if, the AOJ concludes that further 
searches for this evidence is futile, then it should contact the 
Veteran and ask that he resubmit the evidence he provided at the 
January 2010 Board videohearing.  

Finally, if the evidence received contains evidence that the 
Veteran's current low back problems may be related to service and 
not the 1985 car crush injury, the AOJ should obtain a new VA 
opinion regarding the etiology of any current low back disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. 
§ 3.159(c)(4) (2009).  


Accordingly, the case is REMANDED for the following action:

1.  Conduct a search of the Muskogee RO for 
any documentary evidence submitted by the 
Veteran on or around January 22, 2010, the 
date of his videohearing.  Any efforts should 
be documented in the claims file, including 
negative responses.  

2.  If, and only if, the AOJ concludes that 
future attempts to locate this evidence at 
the RO would be futile, then it should 
contact the Veteran and ask that he resubmit 
the evidence he brought to the January 2010 
Board videohearing, including the statement 
from Dr. Randy regarding the age/etiology of 
his current low back disorder.  

3.  If any evidence is received which 
indicates that the Veteran's current low back 
problems may be related to service and not 
the 1985 car crush injury, then forward the 
Veteran's claims file to an appropriate 
clinician for an opinion regarding the 
etiology of any current low back disorder(s).  
The claims file, including a copy of this 
REMAND, must be made available to the 
reviewing VA clinician, and the report should 
reflect that the entire claims file, 
including any lay evidence of record and any 
newly received evidence, was reviewed in 
conjunction with providing the opinion.  Any 
opinions should be accompanied by a 
rationale.  After reviewing the record, and 
identifying any current low back disorder(s), 
the VA clinician should provide an opinion as 
to whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), that any 
current low back disorder(s) is etiologically 
related to his military service, to include 
any complaints of left hip and back pain or 
any "popping" injury incurred during basic 
training.  

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the opinion 
report(s) to ensure that it is responsive to 
and in compliance with the directives of this 
remand and if not, the AOJ should implement 
corrective procedures.  See Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


